                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

IN RE: CAPITAL ONE CONSUMER                            )
DATA SECURITY BREACH LITIGATION                        )      MDL No. 1: 19md29 l 5 (AJT/JFA)


This Document Relates to the Consumer Cases


                                      PRETRIAL ORDER #13

         Pursuant to counsel notifying the court that they have resolved some of the issues

presented in the Capital One defendants' motion for modification of the protective order (Docket

no. 341), it is hereby

         ORDERED that the hearing on the motion for modification is continued from Friday,

March 13, 2020 at 10:00 a.m. to Friday, March 20, 2020 at 10:00 a.m. This will provide counsel

an opportunity to resolve any remaining issues. If counsel cannot reach an agreement, they are

directed to each file a brief outlining their respective positions on the outstanding issues by

Wednesday, March 18, 2020 at 5:00 p.m.

         The Clerk is requested to docket this order in the lead case (1: 19md29 I 5) as provided in

PTO-1.

         Entered this 12th day of March, 2020.
                                                      -�-;-/s/ __�.!a---=--­
                                                      Jol1n F. Anderson
                                                      uni:1ed�tates Magistrate .1ndge
                                                      John F. Anderson
Alexandria, Virginia                                   United States Magistrate Judge
